Citation Nr: 0515478	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  97-00 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Attorney Barbara Scott Girard


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  He has Vietnam Service from February 1970 to 
November 1970 and received the Purple Heart, the Air Medal 
and the Bronze Star Medal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cheyenne, Wyoming, which in part denied entitlement to 
service connection for a back disorder.

The veteran testified at a hearing before this Veterans Law 
Judge in July 2001.  A transcript of this hearing is located 
in the claims file.

In a December 2001 decision that disposed of other issues on 
appeal, the Board noted that prior final denials of a claim 
for entitlement to service connection for a back disorder 
were of record, and determined that new and material evidence 
had been submitted to reopen this claim.  After reopening 
this claim the Board remanded this matter for further 
development.  

In a March 2003 decision, the Board denied entitlement to 
service connection for a back disorder following the 
completion of the additional development.  This Board 
decision also deferred additional issues on appeal for 
additional development to be done by the Board in accordance 
with 38 C.F.R. § 19.9(a)(2).  

In August 2003, pursuant to a decision of the United States 
Court of Appeals for the Federal Circuit ("Federal Circuit") 
which invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board remanded the additional 
issues to the RO for further development and these issues 
remain in remand status.  

The veteran appealed the March 2003 Board decision, which was 
subsequently vacated and remanded by the United States Court 
of Appeals for Veterans Claims (CAVC) in December 2004 for 
compliance with established CAVC precedent.  This matter is 
now returned to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a December 2004 decision, the CAVC granted the joint 
motion, vacated the matter on appeal and remanded it back to 
the Board to address evidentiary and due process issues that 
had arisen in this case.  Specifically, the joint motion 
pointed out that the Board failed to enforce compliance with 
its remand order in violation of Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The joint motion noted that the July 
2002 VA examination and August 2002 addendum failed to 
address all the questions from the Board's December 2001 
remand instructions and thus failed to meet the Board's 
remand requirements.  In particular it was noted that the 
examiner failed to answer the fourth question of the remand 
part (d) which requested the examiner provide an opinion as 
to whether it was least as likely as not that the current 
back disability was caused by or underwent a permanent 
increase in severity by reason of the service connected PTSD 
or shell fragment wound.  

The VCAA provides a broader VA obligation to obtain relevant 
records and advise a claimant of the status of those efforts, 
and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the provisions of the VCAA.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The claims folder should be returned 
to the examiners who conducted the July 
2002 VA examination and wrote the August 
2002 addendum.  If these examiners are no 
longer available, the folder should be 
sent to another appropriately qualified 
examiner.  If another examination is 
necessary, one should be conducted.  The 
claims folder must be made available to 
the examiner(s) prior to the examination, 
and the examiner should acknowledge 
review of such in the examination report.  
The examiner is requested to furnish an 
opinion as to whether is it at least as 
likely as not (i.e., at least a 50-50- 
probability) that the current back 
condition was caused by or underwent a 
permanent increase in severity by reason 
of either the service-connected residuals 
of shell fragment wound of the right leg 
or service-connected PTSD?
  
2.  Thereafter, the AMC must review the 
examination report upon receipt.  If it 
is inadequate for any reason or if the 
examiner(s) did not answer all questions 
specifically and completely, return it 
for revision.

3.  Thereafter and following any 
additional development deemed necessary, 
the AMC must readjudicate the issue shown 
on the title page of this remand.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a new supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken, a summary of the relevant evidence 
and a discussion of all pertinent legal 
authority.  The AMC should allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




